
	
		II
		112th CONGRESS
		1st Session
		S. 1246
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2011
			Mr. Coburn (for himself
			 and Mrs. Shaheen) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To reduce the number of non-essential new vehicles
		  purchased and leased by the Federal Government. 
	
	
		1.Reducing the number of
			 non-essential new vehicles purchased and leased by the Federal
			 Government
			(a)Reductions in
			 non-Essential vehicle purchasesNotwithstanding any other
			 provision of law, the Office of Management and Budget shall coordinate with the
			 heads of the relevant departments and agencies to—
				(1)determine the
			 total dollar amount spent by each department and agency to purchase of civilian
			 and non-tactical vehicles in fiscal year 2010;
				(2)determine the
			 total dollar amount spent by each department and agency to lease civilian and
			 non-tactical vehicles in fiscal year 2010;
				(3)determine the
			 total number of civilian and non-tactical vehicles purchased by each department
			 and agency in fiscal year 2010;
				(4)determine the
			 total number of civilian and non-tactical vehicles leased by each department
			 and agency in fiscal year 2010;
				(5)determine the
			 total dollar amounts that would be 20 percent less than the dollar amounts
			 determined in paragraphs (1) and (2);
				(6)reduce the dollar
			 amounts spent to purchase and lease civilian and non-tactical vehicles by each
			 department and agency to an amount equal to the reduced total dollar amounts
			 identified by paragraph (5) in fiscal year 2012; and
				(7)rescind an amount
			 equal to the 20 percent identified from paragraph (5) from each department and
			 agency in fiscal year 2012 and return those amounts to the Treasury.
				(b)SharingThe
			 General Service Administration shall ensure departments and agencies may share
			 excess or unused vehicles with agencies that may need temporary or long-term
			 use of additional vehicles through the Federal Fleet Management System.
			(c)ExceptionThe
			 limits on the purchase and procurement of vehicles provided in this section
			 shall not apply to the purchase or procurement of any vehicle—
				(1)for the United
			 States Postal Service; or
				(2)deemed essential
			 for defense or security reasons or necessary for other reasons deemed as
			 essential and approved by the Director of the Office of Management and
			 Budget.
				(d)StudyNot
			 later than 180 days after the date of enactment of this Act, the Inspector
			 General of each department and agency shall review the system of the such
			 department or agency for monitoring the use of motor vehicles owned or leased
			 by the Government for non-official use, including a review of the written
			 authorizations within the agency to monitor the use of motor vehicles in
			 the fleet of the department or agency, as required under section 102–34 of
			 title 41, Code of Federal Regulations and report the findings to
			 Congress.
			
